PD-1023-15 THRU PD-1029-15
                                                          COURT OF CRIMINAL APPEALS
                                                                          AUSTIN, TEXAS
                                                        Transmitted 8/10/2015 10:19:44 AM
                      No.                                  Accepted 8/11/2015 2:52:55 PM
                                                                           ABEL ACOSTA
                                                                                   CLERK
IN THE COURT OF CRIMINAL APPEALS OF TEXAS, AT AUSTIN

                            Rene Zamora
                              Appellant
 August 11, 2015
                                   v.

                       The State of Texas
                               Appellee
     On Appeal from Travis County in Case Nos. D-1-DC-13-904008,
     D-1-DC-13-904011, D-1-DC-13-904012, and D-1-DC-13-904014
     through and including D-1-DC-13-904017; From the 299th
     District Court, the Hon. David Crane, Judge Presiding; and the
     Opinion of the Thirteenth Court of Appeals in Case Nos.
     13-13-00405-CR and 13-13-00675-CR through and including
     13-13-00680-CR; Delivered July 2, 2015.


 Motion for Extension of Time to Retain Counsel or
   File Pro Se Petition of Discretionary Review

TO THE JUDGES OF THE COURT OF CRIMINAL APPEALS:

     COME NOW, David A. Schulman, the undersigned attorney

of record for Appellant, Rene Zamora, and respectfully files this

“Motion for Extension of Time to Retain Counsel or File Pro Se

Petition of Discretionary Review,” asking that the Court grant a

sixty (60) day extension of time in which the Appellant may either

retain the undersigned or other counsel or may file a pro se



                                   1
petition for discretionary review, and would show the Court as

follows:

                     Procedural History
    Appellant was charged by indictment with multiple counts of

improper photography or visual recording, a state jail felony. He

was convicted in each of the above listed cases and was sentenced

to Ø two (2) years in state jail in Court of Appeals’ case number

13-13-00405-CR, Ù two years’ imprisonment for appellate cause

numbers 13-13-00678-CR, 13-13-00677-CR, 13-13-00675-CR,

and 13-13-00676-CR, to run concurrently with appellate cause

number 13-13-00405-CR; Ú two years’ imprisonment for appellate

cause number 13-13-00680-CR, to run cumulatively with the

13-13-00405-CR sentence; and Û two years’ imprisonment,

suspended and probated for three years, for appellate cause

number 13-13-00679-CR, which will commence following the

13-13-00680-CR sentence. Notices of Appeal were timely given in

each case and appeals were prosecuted.

    The Court of Appeals’ opinion from which review is sought

was delivered by the Thirteenth Court of Appeals for Texas at

Corpus Christi, and was delivered on July 2, 2015. Motions for

                               2
rehearing were timely filed, but were overruled on July 24, 2015.

Petition for discretionary review is timely if eFiled with the Clerk

of the Court on or before Monday, August 24, 2015, the 30th day

after motion for rehearing was denied falling on Sunday, August

23, 2015.

            Reason Extension Should Be Granted
    The undersigned counsel will not be representing Appellant

after the filing of this motion. He has provided Appellant, as

required by opinions of this Court, a copy of the opinion of the

Court below, and discussed the procedures involved in seeking

discretionary review with Appellant.

    The undersigned believes that Appellant may wish to hire a

different attorney to file a petition for discretionary review (PDR),

or file a pro se PDR.       In either case, either Appellant or

replacement counsel will have to obtain and review the record in

order to prepare and file a PDR. The undersigned believes that

there is insufficient time between now and August 24, 2015, to

accomplish those goals.         Consequently, the undersigned

respectfully requests that the Court grant Appellant the additional

time.


                                 3
                             Prayer
    WHEREFORE, PREMISES CONSIDERED, Movant respectfully

prays that this Honorable Court will grant Appellant an additional

sixty (60) day extension of time, until October 23, 2015, or such

time as set by the Court, in which to retain an attorney to file a

PDR or file a pro se PDR. The undersigned will promptly notify

Appellant of the Court's decision.

                       Respectfully submitted,



                       ____________________________________
                       David A. Schulman
                       Attorney at Law
                       1801 East 51st Street, Suite 365474
                       Austin, Texas 78723
                       Tel. 512-474-4747
                       Fax: 512-532-6282
                       eMail: zdrdavida@davidschulman.com

                       State Bar Card No. 17833400

                       Attorney for Rene Zamora




                                4
         Certificate of Compliance and Delivery
     This is to certify that: (1) this document, created using

WordPerfect™ X7 software, contains 618 words, excluding those

items permitted by Rule 9.4 (i)(1), Tex.R.App.Pro., and complies

with Rules 9.4 (i)(2)(B) and 9.4 (i)(3), Tex.R.App.Pro.; and (2) on

August 10, 2015, a true and correct copy of the above and

foregoing “Motion for Extension of Time to Retain Counsel or File

Pro Se Petition of Discretionary Review” was transmitted via the

eService function on the State’s eFiling portal, or directly via eMail,

to Matthew Foye (matthew.foye@traviscountytx.gov), counsel of

record for the State of Texas; and to the Hon. Lisa McMinn

(Lisa.McMinn@SPA.texas.gov), State’s Prosecuting Attorney.



                              ______________________________________
                              David A. Schulman




                                  5